                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANTHONY HARPER,                                          )
                                                         )
                Plaintiff,                               )        Civil Action No. 3:18-202
                                                         )        Judge Kim R. Gibson
                         V.                              )        Magistrate Judge Maureen P. Kelly
                                                         )
DR. PAUL NOEL, DR. ANDREW J.                             )
DANCHA, R. N. BECK.NOR, SECRETARY                        )        Re: ECFNo. 3
JOHN WETZEL, JOSEPH SILVA, JAY                           )
COWAN, JAMEY LUTHER,                                     )
KOWALEWSKI, and JAWAD SALAMEH,                           )
                                                         )
                Defendants.                              )


                                            ORDER OF COURT

        After Plaintiff Anthony Harper ("Plaintiff'), an inmate at the State Correctional

Institution at Laurel Highlands, proceeding prose, filed a Complaint and a Motion for Injunction

in the above-titled action, ECF No. 1, and after Defendants Dr. Paul Noel, R.N Becknor,

Secretary John Wetzel, Joseph Silva, Jamey Luther and Kowalewski (the "DOC Defendants"),

filed a Brief in opposition to the Motion for Injunction, ECF No. 24., and after a Report and

Recommendation was filed by United States Magistrate Judge Maureen P. Kelly, ECF No. 28,

and after Plaintiff filed an "Opposition to Defendants Motion to Dismiss, 1" ECF No. 29, which

the Court construes as Objections to the Report and Recommendation, and upon independent

review of the record, and upon consideration of the Magistrate Judge's Report and

Recommendation, which is ADOPTED as the opinion of this Court,

        IT IS HEREBY ORDERED the Motion for Injunction, ECF No. 3, is DENIED AS

MOOT.


1
 In this document, Plaintiff argues that this case should not be dismissed. This Court notes that the denial of the
Motion for Injunction is not a dismissal of the case.
       IT IS FURTHER ORDERED that, pursuant to Rule 4(a)(l) of the Federal Rules of

Appellate Procedure, if any party wishes to appeal from this Order a notice of appeal, as

provided in Fed. R. App. P. 3, must be filed with the Clerk of Court, United States District Court,

at 700 Grant Street, Room 3110, Pittsburgh, PA 15219, within thirty (30) days.


                                             By~


                                             United States District Judge


cc:    Honorable Maureen P. Kelly
       United States Magistrate Judge

       All Counsel of Record Via CM-ECF




                                                    2
